Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
NOTE: there is a chemical structure on page 18 between cancelled claims 92 and 93.  Cancelled claims should contain no text.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
NOTE: the limitations after the term “optionally’ in several claims (e.g., claims 1, 3, 114 and 120) are not required since the term indicates that they are optional and not required.  If any of the claims are amended to require the limitations, then another restriction might be required.
Group I, claims 1-3, 7, 9, 21, 40, 41, 46-49, 54, 59, 63-76, 87-90, 114, and 120-121, drawn to a protein comprises one or more destabilization domains, one or more adaptor proteins capable of binding to a CRISPR/Cas.
Group II, claims 1-3, 7, 9, 21, 40, 41, 46-49, 54, 59, 63-76, 87-90, 114, and 120-121, drawn to a protein comprises one or more destabilization domains, one or more adaptor proteins capable of binding to an argonaute (Ago) system.
Group III, claims 29, 30, 79-80 and 105, drawn to a method of modifying a polynucleic acid target locus or introducing a polynucleic acid locus event comprising delivering or contacting with polynucleic acid target locus or a host cell comprising said locus the fusion protein of claim 1, wherein the protein comprises one or more destabilization domains, one or more adaptor proteins capable of binding to a CRISPR/Cas.
Group IV, claims 29, 30, 79-80, and 105, drawn to a method of modifying a polynucleic acid target locus or introducing a polynucleic acid locus event comprising delivering or contacting with polynucleic acid target locus or a host cell comprising said locus the fusion protein of claim 1, wherein the protein comprises one or more destabilization domains, one or more adaptor proteins capable of binding to an argonaute system guide.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Groups I-IV:
a) the cell is a plant cell or a mammalian cell.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1 and 40 for groups I and II and claims 30 and 105 for groups III and IV.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and III and groups II and IV lack unity of invention because the groups do not share the same or corresponding technical feature because Ago has a number of unique features compared to Cas9.  For example, Ago does not require a PAM sequence.  See addgene blog by Mary Gearing Comparing Cas9 to NgAgo: Can the Argonautes Best CRISPR?, pages 1-6, retrieved on the line 8/9/21 from https://blog.addgene.org.
Groups I and III and species lack unity of invention because even though the inventions of these groups require the technical feature of a protein comprises one or more destabilization domains, one or more adaptor proteins capable of binding to a CRISPR/Cas, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Doudna (US 20140068797) or Zetsche et al. (Nature Biotechnology Vo. 33, pages 139-142, Feb. 2015, cited on an IDS). 
‘797 teaches the special technical feature.  See for example, pages 52 and 84-91.
In addition, Zetsche et al. teach a fusion protein comprising a destabilization domain (DD), an adaptor protein capable of binding to a CRISPR/Cas (page 139).
In addition, destabilized domains (DDs) applied to transcription factors and the method is a strategy to regulate protein function in living organisms with a high level of control.  See Miyazaki et al. (J. Am. Chem. Soc. 134, 3942-3945, 2012) and Banasynski et al. (Cell 126, 995-1004, 2006), both cited on an IDS.
Groups II and IV and species lack unity of invention because even though the inventions of these groups require the technical feature of a protein comprises one or more destabilization domains, one or more adaptor proteins capable of binding to an Argonaute (Ago), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Swarts et al. (Nature Vol. 507, pages 258-261, 2014).  Swarts teaches targeted nuclease based on Ago system.  This could have the potential for used in genome editing and gene therapy (paragraph 5 of US 20150132269).  It would have been obvious to combine the teaching of Swarts taken with either Miyazaki et al. or Banasynski to control the system in a cell. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WHITEMAN whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN WHITEMAN/Primary Examiner, Art Unit 1635